317 So. 2d 500 (1975)
In re WINSTON INDUSTRIES, INC.
v.
STUYVESANT INSURANCE CO.
Ex parte Winston Industries, Inc.
SC 1388.
Supreme Court of Alabama.
August 21, 1975.
James N. Brown, III, Birmingham, for petitioner.
FAULKNER, Justice.
Petition of Winston Industries, Inc. for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Winston Industries, Inc. v. Stuyvesant Insurance Co., 55 Ala.App. 525, 317 So. 2d 493.
Writ denied.
HEFLIN, C.J., and BLOODWORTH, ALMON and EMBRY, JJ., concur.